Elliott, J.
— The State seeks a decision of questions arising on the trial of the case in the court below, but there is no bill of exceptions in the record. It seems quite clear that where the questions arise on the trial and not upon the pleadings, there must be a bill of exceptions showing the rulings and the exceptions of the State. Elliott’s App. Proc., sections 276, 280. The stenographer’s report of the evidence brought into the transcript by the clerk is not a bill of exceptions. Such a report is not part of the record unless it is properly embodied in a bill of exceptions signed by the judge. See authorities cited in Elliott’s App. Proc., sections 821, 822.
Judgment affirmed.